Case 8:20-cv-00374-DMG-KES Document 28 Filed 01/04/21 Page 1 of 1 Page ID #:252



   1
   2
   3                                                               JS-6
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    RICKEY LANCE HARVEY,                      Case No. CV 20-00374-DMG-KES
  12                Petitioner,
  13         v.                                             JUDGMENT

  14    XAVIER BECERRA,
  15                Respondent.
  16
  17
  18         Pursuant to the Court’s Order Accepting Report and Recommendation of the
  19   U.S. Magistrate Judge,
  20         IT IS ADJUDGED that the Petition is dismissed with prejudice as untimely.
  21
  22   DATED: January 4, 2021              ____________________________________
  23                                       DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
  24
  25
  26
  27
  28
